Citation Nr: 1426964	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  13-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1946 to August 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran's death certificate reflects that he died in August 2002.  The immediate cause of death listed on his death certificate is respiratory failure, present for one month, due to asbestosis, present for years.  Coronary artery disease is listed as contributing the Veteran's death but not related to his respiratory failure.

The appellant has argued that the Veteran's service shortly after World War II may have put him in direct contact with asbestos and other types of harmful materials.  The Veteran's April 1965 in-service examination reflects that a chest x-ray showed "a few small calcified densities in the lung fields."  The Veteran's Military Occupational Specialty was a Truckmaster, with a civilian equivalent of a heavy truck driver.  Asbestos was commonly used in brake materials during the period of the Veteran's service.  See VA Adjudication Manual M21-1MR, IV.ii.2.C.9.f.  

Considering the April 1965 in-service x-ray and the appellant's contention that the Veteran may have been exposed to asbestos in service, the Board finds a remand is necessary to complete additional development, including obtaining a medical opinion as to the cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain a medical opinion to whether it is at least as likely as not that the Veteran's death is related to any established in-service exposure to asbestos, or is otherwise related to the Veteran's military service.  The examiner must address the April 1965 x-ray and explain the rationale for all opinions given.

2.  Thereafter, readjudicate the appellant's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


